DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and species A in the reply filed on 06 May 2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
At the onset, it is noted that both independent claims 1 and 11 are directed towards a “female fluid adapter assembly”. The “male connectors” of these claims are recited functionally and are not required structural limitations of the claims. Therefore, the female fluid adapter assemblies of the prior art do not need to disclose/teach the male assemblies, but rather just be capable of being used with the described male assemblies to read on the claim. If applicant is intending to require first and second male connectors, then the claims should be amended to reflect this.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a cylindrical opening”. However, claim 11 already recited “a first cylindrical opening” and “a second cylindrical opening”. Therefore it is unclear if claim 16 is intending to recite a third cylindrical opening, or referring to one of the first or second cylindrical openings. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cresswell et al. (USP 6,604,760 hereinafter “Cresswell”).
In regards to claim 1, Cresswell discloses a female fluid adapter assembly that is coupleable to both a first male connector and a second male connector, comprising: 
a receiving end (40) that receives a fluid device; 
a female quick connect end (42) coupled to the receiving end; 
a through hole (central bore) defined between the receiving end and the female quick connect end to allow fluid to flow therebetween; 
wherein, the female quick connect end comprises: 

a second cylindrical opening (80) having a second diameter, the second diameter being smaller than the first diameter;
a female transition section (82) between the first cylindrical opening and the second cylindrical opening that provides a transition from the first diameter of the first cylindrical opening to the second diameter of the second cylindrical opening; 
further wherein, the female transition section is configured to independently accommodate both a first male transition section and a second male transition section to fluidly couple the female quick connect end to either one of a first male end having the first male transition section and a second male end having the second male transition section (fig. 1 shows this capability), wherein: 
the first male end, comprises: 
a first cylindrical portion; 
an intermediate cylindrical portion; and 
a second cylindrical portion; and 
wherein the first male transition section is between the first cylindrical portion and the second cylindrical portion, the intermediate cylindrical portion being positioned in the first male transition section; 
the second male end, comprises: 
a first cylindrical portion; and 
a second cylindrical portion; 
wherein the second male transition section is between the first cylindrical portion and the second cylindrical portion and is not the same as the first male transition section.
In regards to claim 2, Cresswell further discloses the female transition section has a profile that is different from both a profile of the first male transition section and a profile of the second male transition section (fig. 1 shows this capability).
In regards to claim 3, Cresswell further discloses the female transition section has a frustum-shaped profile defined about a longitudinal axis (shown in fig. 1).
In regards to claims 4 and 5, Cresswell further discloses being capable of use with a first male connector further comprises: a first frustum-shaped section defined between the first cylindrical portion and the intermediate cylindrical portion at a first frustum angle relative to the longitudinal axis; and a second frustum-shaped section defined between the intermediate cylindrical portion and the second cylindrical portion at a second frustum angle relative to the longitudinal axis; the frustum-shaped profile of the female transition section has a female frustum angle of about the same as the second frustum angle.
In regards to claims 6 and 7, Cresswell further discloses inner walls of a cross-section of the female transition section are or are not substantially parallel to outer walls of the second frustum-shaped section of the first male connector (fig. 1 shows this capability).
In regards to claims 8-10, Cresswell further discloses being capable of use with a second male connector further comprising: a single frustum-shaped section defined between the first cylindrical portion and the second cylindrical portion at a single frustum angle relative to the longitudinal axis; wherein, the frustum-shaped section of the female transition section has a female frustum angle that is less than the single frustum angle of the second male connector, wherein the single frustum-shaped section of the second male connector extends axially along the longitudinal axis between a male starting point and a male ending point and the frustum-shaped profile of the female transition extends axially along the longitudinal axis between a 
In regards to claim 11, Cresswell discloses a female fluid adapter assembly, comprising:
a receiving end (40) that receives a fluid device; 
a female quick connect end (42) coupled to the receiving end; 
a through hole (central bore) defined between the receiving end and the female quick connect end to allow fluid to flow therebetween; 
wherein, the female quick connect end comprises: 
a first cylindrical opening (84) having a first diameter;
 a second cylindrical opening (80) having a second diameter, the second diameter being smaller than the first diameter; 
a female transition profile (82) defined between the first cylindrical opening and the second cylindrical opening, the female transition profile providing a transition from the first diameter of the first cylindrical opening to the second diameter of the second cylindrical opening; 
further wherein, the female quick connect end is coupleable to a male quick connect end having a male transition profile, the female transition profile being different from the male transition profile (fig. 1 shows this capability).
In regards to claim 12, Cresswell further discloses the female transition section has a frustum-shaped profile defined about a longitudinal axis (shown in fig. 1).
In regards to claim 13, Cresswell further discloses the female transition profile is angled relative to a longitudinal axis at a female profile angle, the female profile angle being about the same as a leading male profile angle of the male transition profile (fig. 1 shows this capability).
In regards to claim 14, Cresswell further discloses the female transition profile is angled relative to a longitudinal axis at a female profile angle, the female profile angle being less than a male profile angle of the male transition profile (fig. 1 shows this capability).
In regards to claim 15, Cresswell further discloses the female transition profile is sized to at least partially receive a first male end having a first male transition profile or a second male end having a second male transition profile, the first male transition profile being different than the second male transition profile (fig. 1 shows this capability).
In regards to claim 16, Cresswell further discloses a cylindrical opening (84) defined in the female quick connect end adjacent to the through hole; wherein the female transition profile is sized to receive either a first male end having a first male transition profile or a second male end having a second male transition profile; further wherein, the female quick connect end fluidly couples the corresponding first or second male end to the through hole at the cylindrical opening (fig. 1 shows this capability).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar female fluid adapter assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679       
05/12/2021